|IV|PORTANT NOT|CE
NOT TO BE PUBL|SHED OP|N|ON

TH|S OP|N|ON lS DES|GNATED “NOT TO BE PUBL|SHED.”
PURSUANT TO THE RULES OF C|VlL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(€),
TH|S OP|N|ON IS NOT TO BE PUBL|SHED AND SHALL NOT BE
C|TED OR USED AS BlND|NG PRECEDENT |N ANY OTHER
CASE lN ANY COURT OF TH|S STATE; HOWEVER,
UNPUBL|SHED KENTUCKY APPELLATE DEC|S|ONS,
RENDERED AFTER .lANUARY 1, 2003, MAY BE C|TED FOR
CONS|DERAT|ON BY THE COURT |F THERE lS NO PUBL|SHED
OP|N|ON THAT WOULD ADEQUATELY ADDRESS THE |SSUE
BEFORE THE COURT. OP|N|ONS C|TED FOR CONS|DERAT|ON
BY THE COURT SHALL BE SET OUT AS AN UNPUBL|SHED
DEC|S|ON IN THE F|LED DOCUMENT AND A COPY OF THE
ENT|RE DEC|S|ON SHALL BE TENDERED ALONG WlTH THE

DCCUMENT TO THE COURT AND ALL PART|ES TO THE
ACT|ON.

RENDERED: DECEMBER 15, 2016
NOT TO BE PUBLISHED

§§npreme Tnnri of Beni ch NAL

2015-sc-00069 1_MR ©AT E'_____________./°'l” '609 S.W.2d 128, 130 (Ky.1980).

4

rule applies only when there are two or more charges and the evidence is
sufficient to support one or more, but not all, of the charges. ln that event, the
allegation of error can only be preserved by objection to the instruction on the
charge that is claimed to be insufficiently supported by the evidence.”4

Roark argues that his facts are different from those in Seay because the
directed-verdict motion in Seay was a general motion, while his was a specific
motion, We recognize that perhaps Roark did make a specific directed-verdict
motion regarding the absence of proof by the Commonwealth regarding two or
more chemicals or equipment, but we fail to find that this distinction changes
the procedural requirements for preserving his objection.5

Roark’s failure to object to the giving of the jury instruction, Which Roark
contends was not supported by the evidence, is a crushing blow to his appeal.6
Having failed to preserve this alleged error on appeal, we need not delve into
the sufficiency-of-the-evidence argument Roark presents on appeal. Roark did
not request palpable-error review.

III. Conclusion.
For the above reasons, the ruling of the lower court is affirmed.
All sitting. Minton, C.J.; Cunningham, Hughes, Noble, Venters and ,

Wright, JJ., concur. Keller, J., concurs in result only.

 

4 Combs v. Commonwealth, 198 S.W.3d 574, 578-79 (Ky. 2006) (citing Miller v.
Commonwealth, 77 S.W.3d 566, 577 (2002); Campbell v. Commonwealth, 564 S.W.2d
528, 530-31 (Ky. 1978); Kimbrough v. Commonwealth, 550 S.W.2d 525, 529 (Ky.
1977)). '

5 Seay, 609 S.W.2d at 130.
6 Id.

COUNSEL FOR APPELLANT:

Roy Alyette Durham II
Department of Public Advocacy

COUNSEL FOR APPELLEE:

Andy Beshear
Attorney General of Kentucky

Joseph Todd Henning
Assistant Attorney General